RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit Rule 206
                                    File Name: 05a0084p.06

                  UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                  _________________


                                                       X
                                                        -
 In re: SULZER ORTHOPEDICS AND KNEE PROSTHESIS
                                                        -
 PRODUCTS LIABILITY LITIGATION.
                                                        -
 __________________________________________
                                                        -
                                                            Nos. 03-4325/4518/4519;

                                                        ,
                                                            04-3293/3360/3361
 CERTIFIED CLASS,                                        >
                                           Plaintiffs, -
                                                        -
                                                        -
                                                        -
 LINDA MEDIATE (03-4325/4518; 04-3360); CECEE

                                                        -
 C. KANE and JOSEPH P. KANE (03-4519;

                               Plaintiffs-Appellants, -
 04-3293/3361),
                                                        -
                                                        -
                                                        -
                                                        -
           v.

                                                        -
                              Defendants-Appellees, -
 SULZER MEDICA et al.,
                                                        -
                                                        -
                                                        -
                                           Appellee. -
 SULZER SETTLEMENT TRUST,

                                                        -
                                                       N
                        Appeal from the United States District Court
                       for the Northern District of Ohio at Cleveland.
                No. 01-09000—Kathleen McDonald O’Malley, District Judge.
                                Argued: September 23, 2004
                           Decided and Filed: February 22, 2005
                  Before: MARTIN, COLE, and GIBBONS, Circuit Judges.
                                    _________________
                                        COUNSEL
ARGUED: Bonnie I. Robin-Vergeer, PUBLIC CITIZEN LITIGATION GROUP, Washington,
D.C., for Appellants. Irene C. Keyse-Walker, TUCKER, ELLIS & WEST, Cleveland, Ohio, for
Appellees. ON BRIEF: Bonnie I. Robin-Vergeer, Brian Wolfman, PUBLIC CITIZEN
LITIGATION GROUP, Washington, D.C., Thomas J. Brandi, LAW OFFICES OF THOMAS J.
BRANDI, San Francisco, California, Kevin P. Mahoney, ROBERTS & MAHONEY, Spokane, West
Virginia, for Appellants. Irene C. Keyse-Walker, TUCKER, ELLIS & WEST, Cleveland, Ohio,
David W. Brooks, Harvey L. Kaplan, SHOOK, HARDY & BACON, Kansas City, Missouri, Cullen
D. Seltzer, BROWN GREER, Richmond, Virginia, for Appellees.


                                              1
Nos. 03-4325/4518/4519;            In re Sulzer Orthopedics and Knee Prosthesis                  Page 2
04-3293/3360/3361                  Products Liability Litigation


                                         _________________
                                             OPINION
                                         _________________
        BOYCE F. MARTIN, JR., Circuit Judge. Linda Mediate, Cecee Kane, and Joseph P. Kane,
plaintiffs in this consolidated appeal, attempted to challenge in the district court findings of the
Special Master regarding their entitlement to benefits resulting from the multi-district litigation class
action Settlement Agreement. The district court refused jurisdiction over their challenge and we
AFFIRM that judgment.
        The Settlement Agreement between the parties provides the following: (1) a settlement
plaintiff may apply for settlement benefits by submitting the required forms to the Claims
Administrator; (2) the Claims Administrator will then make a determination regarding the plaintiff’s
entitlement to benefits; (3) if the plaintiff disagrees with the Claims Administrator’s determination,
he may file an appeal with the court-appointed Special Master; and (4) “[a]ny determination by the
special master . . . shall constitute a final and binding determination.”
        Plaintiffs, who were duly entitled to benefits under the Settlement Agreement, were
disqualified from receiving such benefits because their attorneys failed to file their forms in a timely
manner with the Claims Administrator. Plaintiffs then challenged their disqualification, proceeding
through the steps outlined above. The Special Master ultimately denied their challenge, and
plaintiffs then sought to appeal that decision to the district court.
         The district court properly refused to hear their challenge, explaining that the Settlement
Agreement does not provide for an additional appeal of the special master’s determination.
Plaintiffs’ challenge attacks the terms of the Settlement Agreement, and neither this Court nor the
district court has authority to entertain such an attack. See Brown v. County of Genesee, 872 F.2d
169, 173 (6th Cir. 1989) (internal quotations omitted) (“[A] court must enforce the settlement as
agreed to by the parties and is not permitted to alter the terms of the agreement.”). We adopt the
reasoning and conclusion of the district court, and AFFIRM its judgment.